Citation Nr: 0801497	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-36 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
hepatitis C, currently evaluated 40 percent disabling.

2.  Entitlement to an in creased (compensable) disability 
rating for service-connected cirrhosis of the liver.


REPRESENTATION

Veteran represented by:	Ernest A. Mertens, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1975 to March 
1978.

Procedural history

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 2004 and October 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio. 

The veteran was scheduled for a videoconference  hearing 
before the undersigned Veterans Law Judge (VLJ) on December 
10, 2007 per his request.  Prior to the hearing, the 
veteran's former representative, Veterans of Foreign Wars of 
the United States, withdrew as his representative.  The 
veteran then changed representatives to the attorney named 
above.  The attorney informed the RO in a letter dated 
November 28, 2007 that the veteran, after consideration and 
advisement, decided he would prefer a face-to-face travel 
Board hearing rather than a video hearing.  The veteran's 
claims folder had already been forwarded to the Board in 
anticipation of the video hearing, so the Regional Office 
telefaxed the letter to the Board on December 18, 2007.  By 
that time, the veteran was already listed as a "no-show" 
for the hearing.

Motion for new hearing

When a hearing is scheduled, a veteran has up to two weeks 
prior to the hearing date to change the hearing date where 
good cause is shown.  See 38 C.F.R. §§ 20.202(c), 20.704(c) 
(2007).

In this case, the Board accepts the attorney November 28, 
2007 letter as a motion to reschedule the veteran's hearing 
for good cause.  The motion is granted by the undersigned 
VLJ, who was to have presided at the videoconference hearing, 
because the change in representation constitutes good cause 
for postponement of the hearing which was scheduled on 
December 10, 2007.  The veteran's failure to appear was due 
to a change in representation that the RO knew of prior the 
scheduled video hearing.  Accordingly, the veteran should be 
afforded a new hearing.  He has requested a travel board 
hearing at the RO.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

As has been discussed above, the undersigned VLJ has granted 
the veteran's motion for another hearing date.  Accordingly, 
the case is REMANDED for the following action:

The RO should make arrangements to schedule 
the veteran for a Travel Board hearing.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 and Supp. 2007).


____________________________________
BARRY F. BOHAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

